_J,~\~€»NH»M s ¢ .

UNITED STATES DISTRICT COURT F l L E D
FOR THE DISTRICT OF COLUMBIA MAY j 6 2018

stem d 3 D)s!nct & Bankruptcy'
`~ourts for ma District ct Columbia

William Hugh Collington, )
)

Plaintiff, )

)

v. ) Civil Action No. 18-863 (UNA)

)

)

District of Columbia )
Housing Authority el al., )
)

Defendants. )

MEMORANDUM OPINION

 

This matter is before the Court on its initial review of plaintiff’ s pro se complaint and
application for leave to proceed informa pauperis (“IFP”). The Court will grant the IFP
application and dismiss this action in part for lack of subject matter jurisdiction and in part for
failure state a claim upon which relief may be granted

Plaintiff, a District of Columbia resident, sues the District of Columbia Housing
Authority (DCHA) and the United States Department of Housing and Urban Development
(HUD), as a participant of the subsidized Housing Choice Voucher Program under Section 8 of
the National Housing Act of 1937. Plaintiff alleges that the defendants failed to comply with
HUD’s pre-inspection guidelines, which resulted in, among other problems, his leasing of a
substandard apartment

l. Subject Matter Jurisdiction

 

Federal Rule ofCivil Procedure lZ(h)(3) requires the court to dismiss an action “at any
time” it determines that subject matter jurisdiction is wanting Such is compelled with regard to

l

»H~W,,\r,_ .

plaintiffs claims against HUD. “Federal courts are courts of limited jurisdiction They possess
only that power authorized by Constitution and statute,” and it is “presumed that a cause lies
outside this limited jurisdiction.” Kokkonen v. Guardian Lg`fe Ins. Co. of Am., 511 U.S. 375, 377
(1994) (citations omitted). Under Article 111 of the Constitution, federal courts “may only
adjudicate actual, ongoing controversies,” Honig v. Doe, 484 U.S. 305, 317 (1988), of which
“the core component of standing is an essential and unchanging part[,]” Lujan v. Defs. of
Wildll`fe, 504 U.S. 555, 560 (1992). In order to satisfy the standing requirement, a plaintiff must
establish at a minimum (l) that he has “suffered an injury in fact-an invasion of a legally
protected interest which is (a) concrete and particularized; and (b) actual or imminent, not
conjectural or hypothetical”; (2) that “a causal connection” exists “between the injury and the
conduct complained of . . ., and [is] not the result of the independent action of some third party
not before the court”; and (3) that the injury will “likely” be redressed by a favorable decision.
Ia'. at 560-61 (alterations, internal quotation marks, and citations omitted). “[T]he defect of
standing is a defect in subject matter jurisdiction.” Haase v. Sessions, 835 F.2d 902, 906 (D.C.
Cir. 1987).

“Although HUD funds the federal housing subsidy program, the Section 8 Program is
ultimately administered by state and local housing authorities,” such as DCHA. Robbl`ns v.
Unl`ted Slates Dep't ofHous. & Urbcm Dev., 72 F. Supp. 3d l, 3~4 (D.D.C. 2014), ajj"d sub nom.
Robbins v. Castro, No. 14-5298, 2015 WL 3372527 (D.C. Cir. May 6, 2015) (citing 42 U.S.C. §
l437(f); 24 C.F.R. § 982.151; 24 C.F.R § 982.51)); see also Robl'nson v. D.C. Hous. Aulh., 660
F. Supp. 2d 6, 8-9 (D.D.C. 2009) (“The [local] Authority is the public housing agency for the
District of Columbia. The Authority is governed by federal regulations promulgated by HUD, as

well as by local regulations[.]”) (citing D.C. Code § 6-202; 24 C.F.R. § 982; D.C. Mun. Regs. tit.
2

14, § 8900”)). DCHA is “an independent authority of the District government,” which
“govern[s] public housing and implement[s] the Housing Act of 1937.” D.C. Code Ann. § 6-
202(a), (b). Disputes arising from the program’s implementation must be addressed by that
authority, since "HUD is not a party to the housing assistance contracts of Section 8
participants.” Robbins, 72 F. Supp. 3d at 6 (citing 24 C.F.R. § 982.305). Therefore, the
complaint against HUD will be dismissed for lack of standing See id. at 7 (“Ultimately, HUD
cannot provide Ms. Robbins relief for the claims she advanced, which are ‘local law matters over
which this Court has no independent jurisdiction.’ ”) (quoting Palterson v. D.C. Hous. Auth., 691
F. Supp. 2d 117, 119 (D.D.C. 2010)).
2. Failure to State a Claim

Plaintiff has not invoked the Constitution or a federal law or treaty. The only plausible
source of a federal claim is the Fair Housing Act. That Act creates a private cause of action for
“an alleged discriminatory housing practice,” 42 U.S.C. § 3613, which ‘*means an act that is
unlawful under section 3604, 3605, 3606, or 3617 of this title,” id. § 3602. All of those sections
prohibit discrimination based on race, color, religion, sex, familial status, or national origin,
which the instant complaint simply does not allege. Hence, this case will be dismissed A

separate order accompanies this l\/Iemorandum Opinion.

aids twa new

Date: l\/lay /'U ,2018 United States DistrictJudge